‘ aa department of the treasury ie ‘ie en e yy sm ae internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division release number release date uil code org name of organization org dear oct a final revocation letter as this is to your exempt status under sec_501 of the internal_revenue_code the internal revenue service’s recognition of your organization as an organization described in sec_501 c is hereby revoked effective january 200x we have made this determination for the following reasons you have not demonstrated that you are operated exclusively for charitable educational or other exempt purposes within the meaning of sec_501 you failed to comply with the conditions of your exemption in that you did not file forms or respond to repeated reasonable requests to allow the internal_revenue_service to examine your books records and activities you have provided no information showing that you conduct a real and substantial charitable program as such you failed to meet the requirements of sec_501 and sec_1_501_c_3_-1 in that you failed to establish that you were operated exclusively for an exempt_purpose contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 200x and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the apprtopniate court for the rules for initiating suits for declaratory_judgment e you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpaver advocate from the site where the tax_deficiency was determined by calling tel or write irs-taxpayer advocate taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations schedule no or exhibit year period ended form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer december 200x orc ein org name of organization issue - a is org described as a tax exempt_organization under irc section 200z date date february 200y february in our letters dated december 200z we requested information necessary to conduct an 200z leaving messages to request this information the purpose of to determine whether you are described in any section under irc on date an appointment facts - and november examination of your organization for the year ended december of this date we have not received the requested information we telephoned you on january december our examination i sec_50l a of the internal_revenue_code was made for date in which you were to appear at this office with the requested records that appointment date was not kept and we received no explanation as a final request letter was sent out certified mail on november 200z and was returned to us unclaimed law -- sec_1_6033-2 of the internal tax regulations provides in part that every organization exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status date and 200x as to why sec_1_6001-1l e states in part that the books_and_records shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may become material in the administration of internal revenue law taxpayer’s position - your organization has not responded as government's position - your organization has not complied with these treasury regulations cited by not providing the books_and_records requested for the period indicated above in order for us your organization is described in any section under a of the internal_revenue_code to make a determination as of this date to whether conclusion - since you have not provided the requested information we have determined that you are not described under sec_501l a entity you will be required to file the appropriate federal_income_tax as a taxable return form 886-acrev department of the treasury - internal_revenue_service page -1- tax_exempt_and_government_entities_division department of the treasury internal_revenue_service fulton street room brooklyn ny ct org name of organization org certified mail - return receipt requested dear during our examination of the return s indicated above we determined that your organization was not described in internal_revenue_code sec_501 for the tax period s listed above and therefore it does not qualify for exemption from federal_income_tax this letter is not a determination of your exempt status under sec_501 for any period other than the tax period s listed above the attached report of examination form 886-a summarizes the facts the applicable law and the service's position regarding the examination of the tax period s listed above you have not agreed with our determination or signed a form 6018-a consent to proposed action accepting our determination of non- exempt status for the period s stated above you have not agreed to file the required income_tax returns you may appeal your case the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference with appeals you must submit a written protest within days of the date of this letter an appeals officer will review your case the appeals_office is independent of the director eo examinations most disputes considered by appeals are resolved informally and promptly you may also request that we refer this matter to irs headquarters for technical_advice as explained in publication if you do not agree with the conclusions of the technical_advice_memorandum no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if we do not hear from you within days of the date of this letter we will issue a statutory_notice_of_deficiency based on the adjustments shown in the enclosed report of examination you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at irs - taxpayer_advocate in the future if you believe your organization qualifies for tax-exempt status and would like to establish its status you may request a determination from the irs by filing form_1024 application_for recognition of exemption under sec_501 and paying the required user_fee if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form 6018-a report of examination envelope
